Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 12/2/20. Claims 1-18 are pending and under examination.

Claim Interpretation
Claim 1 recites “an oligopeptide having the formula”. In light of the specification, this phrase is reasonably interpreted as limiting the oligopeptide to one with the claimed formula and no more. For example, the sequence ARVYIHSF is not interpreted as within the scope of the instant claims as the addition of "F" means A8 is not absent. In another example, QARVYIHS is not within the scope of the claims as A1 is Q, which is not an amino acid choice for A1. This interpretation is supported by the disclosed peptides not being more than eight amino acids long and there are no provided examples of linkers or other peptide extensions which would maintain the therapeutic utility of the claimed peptide. The specification also states that “Ang-(1-7) derivative” refers to oligopeptide of seven or eight amino acids (paragraph 45). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The instant claims are directed to therapeutic peptides. Specifically, to satisfy the written description requirement, the person skilled in the art must understand Applicant to be in possession of peptides that treat painful conditions as broadly as is claimed.
One means of providing adequate written description and evidence of possession of a claimed genus is through providing sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the specification discloses five species which share the conserved structure of DRVYIH and ending with P, S, or PS and all five species are glycosylated. Table 1 of the specification discloses a broader genus, where residues 2-6 are conserved in SEQ ID NOs: 2-25, residue 1 is either D or A, and residues 7-8 are P, S, or PS as above. The claims themselves are drawn to a larger genus still, claiming a multiple mutations to every position save one, where A7 (claim 1) or A8 (claim 10) being serine is the only portion of the claimed peptide which is retained from the conserved core depicted in table 1. However, there is insufficient evidence to attribute the pain-relieving functions of a peptide to any peptide so long as it is seven/eight amino acids terminating in a serine, and so there lacks a clear structure/function correlation with this conserved serine.
	Thus, as claimed, the peptide does not correlate any particular shared structure within these species to the genus as a whole responsible for the required function; there is no identification of any particular structure that must be conserved throughout the genus which will result in the peptide treating a painful condition in a subject.
In a second way, the specification might provide a representative number of species for the claimed genus that would convey to the artisan possession of the whole genus. The species discussed above do not represent the breadth of what is now claimed, e.g., there are no disclosed species with the demonstrated properties which begin with glutamic acid, none where A2 is histidine or lysine, none where A7 is glycine, etc.
Further, Rodgers (WO 2014021942; citation UUU on IDS 12/2/20) discloses eight amino acid angiotensin analogs wherein R8 is tyrosine but does not disclose serine at position R8. Pan (US 20050153890; citation D on IDS 6/14/19) discloses conservative mutations in peptides. Pan notes that peptide variants contain one or more conservative mutations at non-essential amino acids, non-essential amino acids being those residues that may be altered from a wild-type sequence without altering activity (paragraph 44). Of these, one "grouping" of conservative amino acids is "uncharged polar side chains" and includes serine, threonine and tyrosine.
However, as argued in the remarks filed 5/29/18 in parent application 15/401944 (now US 10183055), the obviousness rejection of making a Y->S mutation at A8 was overcome because, while Rodgers discloses R8 is tyrosine and Pan discloses Y->S is a conservative mutation, Applicant argued that Pan discloses these mutations at non-essential amino acids (remarks p.8). Applicant opines that the prior art does not disclose which amino acids are essential and which might be successfully mutated; however, the same rationale applies here. While the claims assert that any of the first 6-7 amino acids might be successfully altered, even using non-conservative mutations (P->G), Applicant provides no evidence to support this conclusion. Thus, as per Applicant’s arguments, “the skilled artisan has no expectation as to which amino acid residues may be successfully altered” (p.8). 
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, while one could envisage the claimed sequences, there is insufficient guidance in the specification and art of record to envisage which of these amino acid sequences will treat a painful condition in a subject, including where any or all such amino acids are D-amino acids as instantly claimed or where the peptides are not glycosylated. Therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	Therefore, claims 1-18 do not meet the written description requirement.

	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating pain using certain disclosed peptides, does not reasonably provide enablement for the breadth of peptides being claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	There are many factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue. These factors include, but are not limited to: 1) nature of the invention, 2) breadth of claims, 3) amount of direction or guidance by the inventor, 4) relative skill of those in the art, 5) level of predictability in the art, 6) state of the prior art, 7) existence of working examples, and 8) quantity of the experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The breadth of the claims is such that it encompasses treating pain by administering any peptide within the scope of claims 1 and 10. What is provided is an example whereby PN-A5 (DRVYIHS-NH2; SEQ ID NO: 13) attenuates pain in a cancer-induced bone pain model (e.g., figure 6). Table 1 suggests the peptides tested (such as PN-A5) share certain common structures, such as terminating in a serine or proline residue and where A1-A6 are DRVYIH, respectively.
Thus, while the claims suggest multiple mutations including amino acid sequences sharing only a single amino acid to the tested sequences, the efficacy of these peptides for treating pain in any way is unsupported by the specification. The peptides of table 1 are all identical in positions A2-A6 and only present two choices for A1 (D/A) and A7 (P/S); these peptides generally only differ by glycosylation/lactosylation. Further, while Table 1 names position A1 as including alanine, there does not seem to be any evidence for the suggestion that the negatively charged aspartic acid residue at A1 can be altered to an uncharged alanine, or that glycine at A7 would be a therapeutic when replacing the ringed proline. The specification discloses that:
- DRVYIHS (PN-A5) treats pain (paragraphs 138 and 173)
- DRVYIHP (Native Ang1-7) treats pain (paragraph 140)
- DRVYIHPS (PN-A3; PN-A4) and DRVYIHS (PN-A5) activate a cell (paragraph 116)

In contrast, changes to the native sequence is established as capable of fully removing the instantly claimed property; see Costa (IDS 6/14/19 citation AAAA), which clearly demonstrates that changing A7 to D-ala serves to completely abrogate any anti-nociceptive activity of ANG1-7.
Thus, in contrast to the claims, the prior art recognizes that introducing a D-amino acid or altering A7 to a residue other than proline or serine removes all beneficial properties of the compound. This establishes that the sequence is sensitive to mutation and so changes to the sequence is unpredictable. There is no evidence to support the assertion that every other position would be tolerant of either D-amino acids or amino acid substitution where A7 is clearly not.
The standard of an enabling disclosure is not the ability to make and test if the invention worked but one of the ability to make and use with a reasonable expectation of success. 
"[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & n. 23, 20 USPQ2d 1438, 1445 & n. 23 (Fed. Cir. 1991), quoted in Enzo Biochem, Inc. v. Calgene, lnc., 188 F.3d 1362, 1372, 52 USPQ2d 1129, 1138 (Fed. Cir. 1999).
"Patent protection is granted in return for an enabling disclosure..., not for vague intimations of general ideas that may or may not be workable." Genentech, 108 F.3d at 1365, 42 USPQ2d at 1005. "Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public [skilled in the art] to understand and carry out the invention." Id. at 1366, 42 USPQ2d at 1005 (emphasis added). In this case, reduction of pain in a model by one specific amino acid sequence is being extended to achieving the result of analgesia in a subject having a painful condition, as well as structurally diverse mutants of the tested compound. As the art recognizes unpredictability for this goal, so to must the evidence be strong to support an expectation of success when performing such a method.
Therefore, claims 1-18 are not enabled for the full scope of the method.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 10183055. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to species of the instantly claimed 7-mer and 8-mer peptides to provide analgesia for a painful condition, including neuropathic pain. Further, portions of the specification which support the claim language may be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970); MPEP §804(II)(B)(1). In this case, in support of “painful condition”, the specification contemplates neuropathy, including diabetic neuropathy (C3).

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9796759. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference peptide is directed to peptides of the claimed formula including amidation, glycosylation, addition of glucose, and D-amino acids. In the disclosure of the reference application, the peptides are taught as useful as an analgesic for pain (e.g., C18) and that the claimed 7-mers are alternatives. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 9670251. Although the claims at issue are not identical, they are not patentably distinct from each other because the peptide of the reference application is the same as instantly claimed, including amidation, glycosylation, addition of glucose, and D-amino acids. In the disclosure of the reference application, the peptides are taught as an analgesic for pain (e.g., C18) and that the claimed 8-mers are alternatives. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10881708. Although the claims at issue are not identical, they are not patentably distinct from each other because the peptide of the reference application anticipates the peptides instantly claimed, including amidation, glycosylation, addition of glucose, and D-amino acids. The reference claims are also to treatment of painful conditions, including those instantly named.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649